DETAILED ACTION
Response to Arguments
Applicant’s amendments and arguments of 17 March 2021, in addition the Examiner Interview of 9 March 2021 overcome the 35 USC 112 rejections of the previous Office Action.  Specifically, the fact that that independent claims positively recite that deformation, or mechanical energy, of the yarn generates power clarifies the claims. 
Allowable Subject Matter
Claims 1-6, 8, 9, 11-13, 18, 19, 23-25, 47, 49, 50, 52-54, 57-59, 62, 66, 67, 70, and 71 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1-6, 8, 9, 11-13, 18, 19, 23-25: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the mechanical energy harvester of claim 1, specifically comprising:
the energy harvester is operable to generate power without an external bias voltage, and by deformation of the twisted high-electrochemical-surface area, conductive yarn, in the context of the other components in the claim. 
Claims 2-6, 8, 9, 11-13, 18, 19, 23-25 are allowed due to their dependency to claim 1.
Regarding claims 47, 49, 50, 52-54, 57-59, 62, 66, 67, 70, and 71: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the method of claim 47, specifically comprising:

Claims 49, 50, 52-54, 57-59, 62, 66, 67, 70, and 71 are allowed due to their dependency to claim 47.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SEAN GUGGER/Primary Examiner, Art Unit 2832